Title: John Barnes to Thomas Jefferson, 21 March 1816
From: Barnes, John
To: Jefferson, Thomas


          
            
              Dear Sir—
               George Town 21t March 1816—
            
            On receipt of your Esteemed favr 14th received 19th Eveng I had yesterday the Honor of presenting the inclosed $100 Bank of Richmond to the Amiable Miss Randolph. to whom I beg’d permission to be Considered, as her Banker for the Accomodation of her Supplies while in washington, and having exchanged said note, into small change, I shall dispose of it, a the Currt ex—from 6 a 7 ⅌Ct advance and repay the differance—
            Reflecting on the State of the good Generals—Certificates for $4.500 & Int thereon to 21st Aprl a  5⅖ say $243.—and how, to dispose of them, as no Int. wd be allowed from that date—was, the Question I had to determine—I availed myself of the advice of Mr Jos: Nourse—who inform—there was no Governent Stock, I could invest them in, Except the 6 per Cents, now much above par, that the Markets both to the Eastwd and Soward—were equally unfavorable. and in his Opinion, I could not do better than to invest the Amot in any Approved, Chartered Bank stock in this Dist. where the paper would be recd—in its expressed Curry—I informed him, of your wish & express directions for its investmt in Govermt Stock—to this objection he Answered that as my Anxious Object, was, to secure an immediate Interest, I might, without risque, purchase Bank Stock, if done immediately and thereby secure at least 3 ⅌Ct. and in Course of the 6 Mos dividd if not Approvable—the difft exchanges might become more favorable for a Sale and purchase, of Govermt Stock, And on this, my immediate inquiries convinced me of its Correctness, in point of immediate Int—the Bank of Columbia was my first object and the Critical day, 20th Inst could I conclude a Sale of the Certificates and purchase of Columbia Bank Stock, no time would be lost in the gain of Interest—On application to my friend Mr C. Smith, Cashr of the Farmers and Mechanic’s Bank, and by whose assistance I have, I trust, happily succeeded—and when Maturely considered—you will I persuade my self, Excuse the Liberty I have taken in doing that, which in former situation—you so much Opposed—the remedy (if not approved.) can be Corrected without loss—but I am rather inclined—the increase of Int—(the most desirable,) may induce you to aquiesce  in this Arrangement, done purely, for the Sake of the proprietor, whose situation, I fear is not so affluent, as to suffer any dimunition of Int if it could possibly be Avoided—the next and pointed Circumstance I have to provide for him—a Bill of Ex: to eliviate his wants,—it is realy grevious—to Announce the prest Ex on London a 20 per Cent above par, on Amsterdam equally disadvantagous $20,000 have been given by one House here at this Annexd Rate Balto Philaa & N York tho proportionably less becomes Nearly Equal in the different exchanges in paper,—whether or not, by waiting a Mo or two, Circumstances might favr the purchase is very Uncertain it cannot I presume—increase this Extra premum—at all Events—I shall Endeavour to purchase a sett of ex—at Sight—will be the means of Relief equal to the Usual a 60 days
            
              most Respectfully—and with great Sincerily Dear Sir Your very Obedt servt
              John Barnes,
            
          
          
            
              
                PS.
                 in the course of a few days, I shall be able to detail to you the particulars of my Sale & purchase
              
            
            
            
            
            
            
            
            
          
        